DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 1, line 18: "to receive light of a second color," has been amended to read –to receive light of a second color.--.
 
Note: claim 13 is missing in the original submission hence the claims have been renumbered in the allowance.

Allowable Subject Matter
Claims 1 – 12 and 14 - 17 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest a first on-chip lens; a first photoelectric conversion region disposed below the first on-chip lens; a second photoelectric conversion region disposed below the first on-chip lens; a second on-chip lens; a third photoelectric conversion region disposed below the second on-chip lens; a fourth photoelectric conversion region disposed below the second on-chip lens; and an amplification transistor coupled to a first floating diffusion and a second floating diffusion, wherein the first photoelectric conversion region and the second photoelectric conversion region are configured to receive light of a first color, and wherein the third photoelectric conversion region and the fourth photoelectric conversion region are configured to receive light of a second color; in combination with other elements of the claim.

Regarding claims 2 - 8, claims 2 – 8 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 9, the prior art of record fails to teach or fairly suggest a first on-chip lens; a first photoelectric conversion region disposed below the first on-chip lens; a second photoelectric conversion region disposed below the first on-chip lens; a second on-chip lens; a third photoelectric conversion region disposed below the second on-chip lens; a fourth photoelectric conversion region disposed below the second on-chip lens; and an amplification transistor coupled to a first floating diffusion and a second floating diffusion, wherein the first photoelectric conversion region and the second photoelectric conversion region are configured to receive light of a first color, and wherein the third photoelectric conversion region and the fourth photoelectric conversion region are configured to receive light of a second color; and a digital signal processor; in combination with other elements of the claim.

Regarding claims 10 – 12 and 14 - 17, claims 10 – 12 and 14 - 17 are allowed as being dependent from allowed independent claim 9.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kido (US PgPub No. 2007/0215912) teaches an amplifying transistor and on chip lens.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/USMAN A KHAN/
Usman Khan
06/09/2022Primary Examiner, Art Unit 2696